3:18-cv-03085-SEM-TSH # 43-4   Page 1 of 8
                                                                  E-FILED
                                   Thursday, 19 August, 2021 11:37:43 AM
                                             Clerk, U.S. District Court, ILCD




        Exhibit 4
                            3:18-cv-03085-SEM-TSH # 43-4                    Page 2 of 8




                                 Curriculum Vitae for Marty D. Hayes
                                            (Current as of January, 2021)

Current Position(s)

Mr. Hayes is President and founder of The Armed Citizens’ Legal Defense Network, Inc. (since 2008), a
membership organization dedicated to providing education and legal assistance to armed citizens who have used
firearms or other means of force in self-defense and are being wrongfully prosecuted for that act of self-defense.

Staff Instructor Massad Ayoob Group, teaches all levels of classroom and range instruction, co-teaches MAG
Deadly Force Instructor course. (Formerly Lethal Force Institute, 1990 to present).

Consultant and Court Recognized Expert in Use of Force, Firearms, Ballistics, Shooting Incident Reconstruction,
Bloodstain Pattern Analysis, Dynamics of Violent Encounters, Firearms Training and Firearms Range
Construction.

Firearms/Use of Force/Death Investigation Related Personal Training and Certifications

Team Tactics for Two (Gunsite Academy) 2020
Revolver 250 (Gunsite Academy) 2020
Force Science Certified Analysist, (Force Science Institute) 2020
Airsoft Force on Force Instructor, (KR Training)
Armed Response to Active Murderer, (Defense Training International) 2019
Instructor Development, (Gunsite Training Academy), 2018
Advanced Defensive Pistol, (Gunsite Training Academy) 2018
Urban Rifle Instructor Certification, (Defense Training International), 2017
Intermediate Defensive Pistol 350, (Gunsite Training Academy), 2016
Precision Rifle, American Small Arms Academy, 2016
Defensive Pistol 250, (Gunsite Training Academy) 2015
Use of Deadly Force Instructor Certification, (Massad Ayoob Group) 2015
Advanced Defensive Handgun/Instructor Development, (DTI) 2015
Instructor Development-Handgun, (Rangemaster) 2012
Bloodstain Pattern Analysis Certification (Christman Forensics) 2011
Safety Officer Certification, (International Defensive Pistol Association) 2011
Medico-Legal Death Investigation, (St. Louis University) 2010
Annual Conference, Association of Crime Scene Reconstruction, 2009
Tactical Technology Specialist Course (Surefire Institute) 2008
Team Tactics, (Thunder Ranch) 2006
Patrol Rifle Instructor, (National Rifle Association) 2006
Sudden In-Custody Death Investigation Instructor, (IPICD) 2006
Taser Instructor, (Taser International), 2005
Understanding and Managing the Use of Force (Michael Brave) 2005
Crimson Trace Master Trainers Summit 2004
LFI-IV, (Lethal Force Institute) 2004
Handgun Instructor Recertification, (Washington State Criminal Justice Training Commission) 2004
3-Gun Master Prep Course, (American Small Arms Academy), 2004
Crimson Trace Master Trainers Summit 2003
Tactical Entries, Ken Hackathorn, Instructor 2003
OC Aerosol Projectors Instructor, (Defense Technology Corp.) 2003
Specialty Impact Munitions Instructor, (Defense Technology Corp.) 2003
Active Shooter Training, (Spokane Police Academy), 2003


                                                                                             Hayes Exhibit 1
                           3:18-cv-03085-SEM-TSH # 43-4                Page 3 of 8



Close Range Gunfighting, (Suarez International), 2003
Handgun Combat Master Prep. Course, (Master Rating Achieved) (American Small Arms Academy), 2003
Advanced Homicide Investigation, (Washington State Criminal Justice Training Commission), 2002
Practical Homicide Investigation, (P.H.I.) 2002
Firearms Instructor Training and Update (WSLEFIA) 2000
Judicious Use of Deadly Force Instructor, (Lethal Force Institute), 1998
Firearms Instructor Training and Update, (WSLEFIA) 1998
Sudden In-Custody Death Seminar, (Washington State Criminal Justice Training Commission), 1997
Firearms Instructor 3 Gun Training Event (WSLEFIA) 1997
Advanced Sniper, (Washington State Criminal Justice Training Commission) 1996
Precision Marksman (1) Heckler and Koch International Training Division) 1996
Firearms Instructor 3 gun Training Event (WSLEFIA) 1996
Soldier Of Fortune 3-Gun Training Event/Match (WSLEFIA) 1996
Police Rifle Instructor, (Washington State Criminal Justice Training Commission) 1995
Police Firearms Instructor Update, (Washington State Criminal Justice Training Commission) 1993
Handgun/Long Gun Retention Instructor Re-Certification, (N. L. E. T. C.) 1993
Lead Exposure at Firing Ranges Seminar, (U. of Wash) 1992
Security Officer Instructor Course, (Wash. State Criminal Justice Training Commission) 1992
Police Instructor Update, (Washington State Criminal Justice Training Commission) 1992
Advanced Defensive Handgun, (Defense Training International) 1991
Glock Instructors Workshop and Armorer's Course, (Peregrine Corp./Glock, Inc.) 1991
Police Instructor Update, (Washington State Criminal Justice Training Commission) 1991
2-Day Officer Survival Seminar, (Lethal Force Institute) 1991
Handgun/Long Gun Retention Instructor Certification (N.L.E.T.C.) 1991
Advanced Threat Management, LFI 3, (Lethal Force Institute) 1990
Threat Management for Civilians, LFI 2, (Lethal Force Institute) 1990
Judicious Use of Deadly Force, LFI 1, (Lethal Force Institute) 1990
Advanced Combat Shotgun, (Lethal Force Institute) 1990
Handgun Retention Certification, (National Law Enforcement Training Center) 1990
Glock Police Armorer's Course, Glock, Inc. 1988
Instructor Development, (Washington State Criminal Justice Training Commission) 1987
Law Enforcement Firearms Instructor, (Wash. St. Criminal Justice Training Commission) 1987
Hanford Patrol Training Academy, (Dept. of Energy, Hanford, WA) 1984
Spokane Police Academy, 1982
F.B.I. Hostage Negotiations, 1982
Forensic Techniques in Death Investigations, 1982
Kootenai County Reserve Academy, Coeur d’ Alene, ID. 1977

EDUCATION

Juris Doctor, Concord Law School, 2007
Bachelor of Arts, Eastern Washington University, 1983 (Psychology and Communications)
Associate of Science, North Idaho College, 1980


EXPERT WITNESS/CONSULTANT EXPERIENCE, (does not include active cases)


2019 --- Expert and Consultant in 2nd Degree Assault case, (Ethan Slater), Justus Kandoll, Attorney (Did not
testify)
                            3:18-cv-03085-SEM-TSH # 43-4                Page 4 of 8



2019 --- Expert and Consultant in 1st Degree Murder X2) case (Sergio Ochoa) Corey Mehlos, Attorney (Did not
testify)

2018 --- Expert and Consultant in Civil Rights Litigation, (Kenneth Shults et.al. v. Illinois Dept. of Children and
Family Services), David Sigale, Attorney U.S. Dist. Court, Central Illinois

2017-2018 --- Expert and Consultant in Attempted Murder, (X3) case, (Erick Chapmon) Derek Smith, Attorney.
Testified in Pierce County Superior Court.

2017 --- Expert and Consultant in 2nd Degree Assault Case, (Eric Hodgson) John Black Attorney, Did not testify.

2017 --- Expert and Consultant in Unlawful Possession of Firearm Case (Michael Olsen) Chris Baum, attorney.
Testified in Greys Harbor County Superior Court

2016-2017---Expert and Consultant in First Degree Murder case, (Jason Becktol) Christopher Mainard, Attorney
Testified in Skagit County Superior Court

2014-2016---Expert and Consultant in harassment with firearms case (Jackie Miller), Michael Hubbard, Attorney
(did not testify)

2015-2016---Expert and consultant in first degree assault case, (Barry Breimon, SR) Steve Thayer, Attorney
(Did not testify)

2015-2016---Expert and consultant in first degree murder case, (Vannetta Richardson) Cathy Gormley, Attorney
(Did not testify)

2016 --- Expert and consultant in Unlawful Killing of Cougar (James Forslund).John Rodabaugh II, Attorney
(Did not testify)

2015 --- Expert and consultant in second degree assault case, (Joshua Moreland) (did not testify)

2015 --- Expert and consultant in Felony Harassment with Firearms case (Conner White) Mellissa Odama,
        attorney (did not testify)

2015 --- Expert and consultant in Excessive Use of Force Civil Action, Manuel Urrieta v. City of Fircrest.
        James White, attorney. (Did not testify)

2014-2015---Expert and consultant in first degree murder case, (Ronnie McDaniel) Richard Woodrow,
       Attorney (did not testify)

2014 --- Expert and consultant in Negligent Discharge civil action, (Ron Doss) (Did not testify)

2012-2014 --- Expert and consultant in first degree murder case, (James Rimmer), Richard Woodrow,
       Attorney. (Did not testify)

2014 --- Expert and consultant in first degree murder case, (Oscar Alden), Max Harrison, Attorney (Testified in
        Douglas County, WA. Superior Court)

2012-2013--- Expert and consultant in first degree murder case, (Christopher Deedy) Brook Hart, Attorney,
       Honolulu, HI Circuit Court (Did not testify)
                           3:18-cv-03085-SEM-TSH # 43-4                Page 5 of 8



2013---Expert and consultant in first degree murder case, (Daniel Baker) Adam Schultz, Attorney. (Testified in
       Pueblo County Tenth Judicial Court, CO)

2013---Expert and consultant in first degree murder case, (Spencer Newcomer) Chris Ferro, Attorney. (Testified
       in York County, PA, Court of Common Pleas).

2012---Expert and consultant in attempted murder case, (Martin Ivie) Jim Foley, Attorney. (testified in Mason
       County, WA Superior Court).

2012---Expert and consultant in “Harassment: Threat to Kill” case, (Robert Schoenkoph) Chris Ramsey,
       Attorney, Clark County, WA Superior Court (Did not testify)

2002-2012---Expert and consultant in Judicial Review of Coroner's Determination of Death of Ronda Reynolds,
       Royce Ferguson, Attorney (testified in Lewis County, WA Superior Court)

2011---Testified in Coroner’s Inquest as expert in Death of Ronda Reynolds, Lewis County, WA

2011---Expert for civil suit, Kitsap County v. Kitsap Rifle and Revolver Club, (testified in Pierce County, WA
       Superior Court)

2011---Expert for Attempted Murder/1st degree assault case, (Dan Halverson) (testified in Mason County, WA
       Superior Court), Ron Sergi, Attorney

2010---Expert for 1st Degree Murder case, (Keira Earhart) Peter Mazzone, Attorney (Testified in Snohomish
       County, Superior Court)

2010---Expert for 1st degree murder case, (Bud Fraser) Royce Ferguson, Attorney (Testified in Snohomish
       County, Superior Court)

2009-2010--- Expert and consultant for Aggravated Assault case, (Larry Hickey) Pima County, AZ
             Public Defenders Office, Matthew Messmer, Attorney (Testified in P.C. Sup. Court)

2009---Expert for 1st Degree Assault case, (Edo Aslanyan), Stephan Smith, Attorney
       (Testified in King County, Superior Court)

2008---Expert for defense in 2nd Degree Assault case, (Colleen Edwards) Pro se
       (Testified in Kitsap County, Superior Court)

2008---Expert for defense in Unlawful Possession of Firearm case, (Gordon Hammock) Donald Blair, Attorney
       (Testified in Lewis County, Superior Court)

2008---Expert for defense in 2nd degree assault case, (Donald Lynch) Donald Blair, Attorney (Did not testify)

2007---Expert for defense, attempting to disarm police officer, (Rene’ Garcia) Royce Ferguson, Attorney (Did
       not testify)

2004---Expert for defense in unlawful display of firearm, (Darrell Buell), Debbe Stein, Attorney (Did not testify)

2004---Use of Force/police procedures consultant in 4th degree assault case, (Keith Reyes) Royce Ferguson,
       Attorney (Did not testify)
                            3:18-cv-03085-SEM-TSH # 43-4                Page 6 of 8



2004--- Expert in ADA discrimination case, relating to firearms training, (Chris Lorenz V. Town of Steilacoom),
        Claudia Kilbreath, Attorney (Testified in Pierce County, Superior Court)

2004---Consultant in officer involved shooting, (Elvis Wayne Wilson), Royce Ferguson, Attorney (Did not
       testify)

2003---Expert in firearms related case in U.S. Fed. District Court, Tacoma, WA. (U.S. v. Todd Hallum), Peter
       Avenia, Attorney, (Did not testify)

2003---Consultant in 1st Degree Assault case, (Jennifer Dayle,) Royce Ferguson, Attorney (Did not testify)

2002---Use of Force/police procedures consultant in 4th Degree Assault case, (Scott Berg).
       Royce Ferguson, attorney (Did not trestify)

2001--- Consultant/expert in firearms related training/binding arbitration, (Patricia Noel-Johnson v. Lincoln
        County, OR Sheriff's Dept.) Jamie Goldberg, attorney (Testified in arbitration hearing)

1999---Consultant in wrongful death civil case, (Terry Nelson). Law Office of Royce Ferguson
       Royce Ferguson, attorney (Did not testify)

1996---Defense expert in 1st degree manslaughter case, Office of Public Defender, King Country, WA
       Aliki Recklitis, attorney (Did not testify)

1995---Defense expert in 1st degree assault case, Island County, WA Public Defender
       Kina Vesser/ Craig Platt, attorneys (Did not testify)

1994/1995---Defense expert in two 1st degree murder cases, Office of Public Defender, King County, WA
       Mike DeFelice/Theresa Olsen, attorneys (Did not testify)

1994---Defense expert including testifying in 1st degree manslaughter case, Office of Public Defender, King
       County, WA Elizabeth Calvin, attorney (Testified in King County, Superior Court)

TEACHING EXPERIENCE

Director/President, Firearms Academy of Seattle, Inc. 1990 - 2020

        Teach basic and advanced level firearms, self-defense and lethal threat management to Puget Sound area
        residents, including law enforcement, security and civilians. Supervise staff of ten part-time instructors,
        train approximately 800-1,000 people each year in some aspect of firearms or self-defense. Own and
        operate a police and civilian firearms training facility in Onalaska, WA.

        Instructor for Armed Citizens’ Legal Defense Network, Inc. Continuing Legal Education, Understanding
        the Use of Deadly Force in Self-Defense. (Present)

        Instructor for Rangemaster Tactical Conference, (many years)

        Instructor at American Society of Law Enforcement Instructors annual training conference in 1994,
        at Anchorage, AK, also at same national seminar in Atlanta, GA.

        Instructor for Washington State Law Enforcement Firearms Instructors Association annual conference,
        Yakima, WA 1994, 1995, 1996, 2001
                           3:18-cv-03085-SEM-TSH # 43-4               Page 7 of 8




        Instructor and host for International Law Enforcement Firearms Instructors Association regional
        conference, Onalaska, WA 1999

        Instructor for International Law Enforcement Firearms Instructors Association regional conference,
        Bend, OR. 2009

Police Firearms Instructor, Granite Falls Police Department, 2006-2008

Police Firearms Instructor, Tieton Police Department, 2005-2006

Police Firearms Instructor, Vader Police Dept., 2001-2005

Police Firearms Instructor, Napavine Police Dept., 1995-1999
        Developed and implemented firearms training program for department.

Staff Instructor, Lethal Force Institute, (Massad Ayoob), 1991 - Present
         Since 1991, have worked with Mr. Massad Ayoob and The Lethal Force Institute, assisting with range
         and classroom instruction in Judicious Use of Deadly Force and Lethal Threat Management.

Firearms Instructor, Continental Sportsman Gun Range, Seattle, WA, 1987-1990
       Developed and implemented a civilian firearms training program at local indoor gun range,
       teaching basic and firearms instruction to several hundred people per year.

Police Firearms Instructor, Carnation Police Dept., 1985-1987
        Developed and implemented firearms training program for department.

Police Firearms Instructor, Medical Lake Police Dept., 1981-1983
        Developed and implemented firearms training program for department

PUBLICATION CREDITS

Author, The Gun Safety Handbook (1990)
Author, Understanding Washington State’s Gun Laws (1990, 1991, 1993)
Author, The Professional’s Guide to Handgun Cleaning (1992)

Armed Citizens’ Legal Defense Network educational video series

        Title One: Presenter, Use of Deadly Force in Self Defense, (2008)
        Title Two: Host, Handling the Immediate Aftermath of a Self-Defense Shooting, (2008)
        Title Three: Host, Defending a Self-Defense Shooting, (2008)
        Title Four: Host, Recognizing and Responding to Pre-Attack Indicators, (2009)
        Title Five: Host, Additional Considerations When Using Deadly Force, (2010)
        Title Six: Host, Understanding and Explaining Altered Perceptions of Witnesses and Participants in
                   Violent Encounters, (2012)
        Title Seven: Host, Emotional and Psychological Aftermath of a Self-Defense Shooting (2012)
        Title Eight: Presenter, Legal Considerations of the Use of Non-lethal Defensive Force (2013)

Since 2008, monthly column and feature articles for the official publication of the Armed Citizens’ Legal Defense
Network, Inc. < www.armedcitizensnetwork.org/e-journal>
                       3:18-cv-03085-SEM-TSH # 43-4       Page 8 of 8



Contact Information:

Marty Hayes                     Phone 1-360-978-6100
P.O. Box 400                    FAX 1-360-978-6102
Onalaska, WA 98570              e-mail Marty@firearmsacademy.com
                                web page www.firearmsacademy.com
                                web page www.armedcitizensnetwork.org
